DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/22 has been entered.
 
Response to Arguments
Applicant's arguments and amendments, filed 11/16/22, regarding the rejections of the claims under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 103 have been fully considered but they are not persuasive. 

Applicant argued:
In paragraphs [462]-[463], Igarashi discloses "switching between multicast distribution content and unicast distribution content, executed on the client side", but fails to disclose based on what information the client performs "switching between multicast distribution content and unicast distribution content". Therefore, Igarashi fails to disclose "generating media resource identification (MRI) information including transmission delivery type information indicating that a transmission scheme of media content comprises at least one of a unicast delivery scheme and a broadcast delivery scheme, content location information and content schedule information".

The Examiner respectfully disagrees and points to paragraphs [0459-0461] of Igarashi, which state:
[0459] For example, when switching between different channels belonging to the same IPTV service provider having the same resource ID is performed by the user on the client side, sending of an additional SIP message is not executed. This is because unnecessary concealing by channel switching/zapping is to be avoided. Channel switching is executed by sending IGMP-leave for the previous channel and IGMP-join for the new channel. However, when the user has switched to a channel with different resource requirements, the client sends SIP UPDATE to the IPTV control function in order to report change in session parameters and to enable the proxy CSCF to modify resource allocation. Upon modification of the resources, the client sends an IGMP-join message for the new multicast group. As described above, the client executes sending of an SIP message according to SIP (Session Initiation Protocol) in a case where channel switching involves switching of service provider, and does not execute sending of an SIP message in channel switching between content provided by the same service provider.

[0460] In the above scenario (b), with the exception that an SIP update message is not needed during channel switching between channels with different resource requirements, the channel switching operation is the same. Furthermore, all resource requests are executed by an IP edge device as results of IGMP reports. In a case where resources are not sufficient due to channel switching, multicast join is not performed. In the scenario (b), the purpose of an SIP session is service monitoring rather than resource management.

[0461] The client includes a function of restricting IGMP channels that the user is allowed to join, for example, according to a subscriber profile owned by the HSS 233 shown in FIG. 3. Furthermore, as an option, an access node of the network can execute verification for permission of a subscriber to join certain channels. The basics of the communication mechanism of a multicast stream are the same as those of unicast, but the source and destination addresses in the IP layer are set according to the media server and the multicast group. (Emphasis added).

As shown in the emphasized sections above, Igarashi clearly describes based on what information the client performs "switching between multicast distribution content and unicast distribution content.” Therefore, Igarashi discloses "generating media resource identification (MRI) information including transmission delivery type information indicating that a transmission scheme of media content comprises at least one of a unicast delivery scheme and a broadcast delivery scheme, content location information and content schedule information".

Applicant also argued:

In paragraphs [0612]-[0616], Igarashi discloses a content list, a content format and a metadata, but fails to disclose or suggest changing of the transmission delivery type information according to a current service status during a media streaming and updating the MRI information based on the above change. The content list of Igarashi has nothing to do with the transmission delivery type, for example, at least one of a unicast delivery scheme and a broadcast delivery scheme. 

The Examiner draws Applicant’s attention to paragraph [0081] of Igarashi, which states:

[0081] The CSCF 231 performs user registration and session setting control on the basis of SIP (Session Initiation Protocol). Furthermore, it executes activation of service processes needed according to setting of a user profile registered in the HSS 232. The HSS 232 includes databases for management of user IDs used in IMS, management of profiles of services that each user subscribes to, management of authentication information, management as to whether use of each IMS service is allowed, and management of user movement. The AS 233 is a server that executes processes of individual services, and it is activated by the CSCF 231 in accordance with the service subscription status of each user to provide services to the user. (Emphasis added).

Since in paragraph [0081] Igarashi states, “The AS 233 is a server that executes processes of individual services, and it is activated by the CSCF 231 in accordance with the service subscription status of each user to provide services to the user.” And in paragraphs [462]-[463], describes switching between multicast distribution content and unicast distribution content, Igarashi teaches changing of the transmission delivery type information according to a current service status during a media streaming and updating the MRI information based on the above change.

Applicant further remarked:

In addition, Igarashi fails to disclose the feature "the updated MRI information includes an updated transmission delivery type information indicating the changed transmission delivery type" as recited in claim 1. 
In paragraphs [0147]-[0149], Igarashi discloses "the AS (IPTV) side provides content according to the registered information" and "an AS (IPTV), which is an entity that provides content, performs addition of metadata of content", but fails to disclose or suggest changing the transmission delivery type information related to at least one of a unicast delivery scheme and a broadcast delivery scheme. 

The Examiner points to paragraphs [0462-0463] of Igarashi which state:

[0462] The process of switching between multicast distribution content and unicast distribution content, executed on the client side, will be summarized. At a time of receiving multicast distribution content provided by an external server, for example, the IPTV service 250 shown in FIG. 3, a data processing unit of a client apparatus sends an IGMP-join message as a message conforming to IGMP (Internet Group Management Protocol) to the external server or management server, and stops reception of the multicast distribution content, and in a case where reception of unicast distribution content is to be started, the data processing unit executes a process of sending an IGMP-leave message as a message conforming to IGMP to the external server or management server.

[0463] Furthermore, the data processing unit of the client executes a process of receiving multicast distribution content in TV broadcast reception, and executes a process of switching to unicast distribution at a time of execution of VoD (video on demand). Furthermore, at a time of an nPVR (network personal video recording) process executed as a user-specific content recording process, the data processing unit executes a process of switching to unicast distribution. Furthermore, also at a time of execution of a trick play as a special content playing process, the data processing unit executes a process of switching to unicast distribution as a process of receiving a content list corresponding to a user profile or client profile. (Emphasis added).

Since Igarashi states, “Furthermore, also at a time of execution of a trick play as a special content playing process, the data processing unit executes a process of switching to unicast distribution as a process of receiving a content list corresponding to a user profile or client profile,” Igarashi clearly discloses changing the transmission delivery type information related to at least one of a unicast delivery scheme and a broadcast delivery scheme. The Examiner also emphasizes that the claims recite at least one of a unicast delivery scheme and a broadcast delivery scheme, not both. Therefore Igarashi teaches the claimed limitations. 
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows. In conclusion, upon taking the broadest reasonable interpretation of the claims, the cited references teach all of the claimed limitations and the rejections are maintained as below.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 10, 13, 15, 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi (2009/0100147).

As per claim 1, Igarashi teaches a method of transmitting information in a communication system, comprising: 
generating media resource identification (MRI) information including transmission delivery type information, content location information and content schedule information indicating that a transmission scheme of media content comprises at least one of a unicast delivery scheme and a broadcast delivery scheme [paragraphs 0457-0461], 
transmitting, to a receiving entity, the MRI information [paragraphs 0462-0463]; 
updating the MRI information based on a determination to change the transmission delivery type information according to a current service status during a media streaming; and transmitting, to a receiving entity, the updated MRI information [paragraphs 0612-0616],
wherein the updating of the MRI information comprises: when the transmission delivery type information needs to be changed based on the current service status, updating the transmission delivery type information in the MRI information, and wherein the updated MRI information includes an updated transmission delivery type information indicating the changed transmission delivery type [paragraphs 0081 and 0462-0463].

As per claim 4, Igarashi teaches the method of claim 1, wherein the updated MRI information includes an updated content schedule information about schedule time corresponding to the changed transmission delivery type [paragraphs 0147-0149].

As per claim 6, Igarashi teaches a method of receiving information in a communication system, comprising: receiving, from a transmitting entity, media resource identification (MRI) information; 
acquiring, from the MRI information, transmission delivery type information indicating that a transmission scheme of media content comprises at least one of a unicast delivery scheme and a broadcast delivery scheme, content location information, and content schedule information included in MRI information [paragraphs 0457-0463]; and 
receiving, from the transmitting entity, an updated MRI information,
wherein the updated MRI information is generated based on a current service status during a media streaming [paragraphs 0612-0616], and
wherein, when the transmission delivery type information needs to be changed based on the current service status, the updated MRI information includes an updated transmission delivery type information indicating the changed transmission delivery type [paragraphs 0081 and 0462-0463].

As per claim 20, Igarashi teaches the method of claim 6, wherein, based on the transmission delivery type information is changed based on the current service status, the updated MRI information includes an updated transmission delivery type information indicating the changed transmission delivery type, and an updated content schedule information about schedule time corresponding to the changed transmission delivery type [paragraphs 0147-0149].

Claims 10, 13, 15 and 23 have similar limitations as to the rejected claims above therefore, they are being rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 8, 9, 12, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (2009/0100147) as applied to claims 1, 6, 10 and 15 above and further in view of Song et al. (2009/0158330).
As per claim 3, Igarashi teaches the limitations of claim 1 as above but fails to explicitly teach, however, Song et al. in the same field of endeavor teaches the method of claim 1, wherein the MRI information further includes version information of the MRI information [see Song et al., paragraph 0080].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Igarashi with Song et al. in order to efficiently search for and obtain an IPTV service and to quickly and correctly update IPTV service information, thereby enabling efficient management of IPTV service information.

As per claim 5, Igarashi-Song teaches the method of claim 1, wherein the MRI information is composed as a table combining the transmission delivery type information, the content location information, and the content schedule information [see Song et al., paragraph 0146].

Claims 8, 9, 12, 14, 17 and 18 have similar limitations as to claims 3 and 5 above therefore they are being rejected under the same rationale.

Claim(s) 19, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (2009/0100147) as applied to claims 1, 6, 10 and 15 above and further in view of Matsunaga (2012/0096495).
As per claim 19, Igarashi teaches the limitations of claim 1 as above but fails to explicitly teach, however, Matsunaga in the same field of endeavor teaches the method of claim 1, wherein the MRI information is composed as a table combining an electronic service guide (ESG), moving picture experts group (MPEG)-composition information (CI), the transmission delivery type information, the content location information, and the content schedule information [see Matsunaga, paragraph 0057].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Igarashi with Matsunaga in order to increase the possibility that a missing portion of a content in broadcast-type download broadcasting can be complemented.

Claims 21, 22 and 24 have similar limitations as to claim 19 above therefore they are being rejected under the same rationale.

There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Ranodhi N. Serrao

/RANODHI SERRAO/Primary Examiner, Art Unit 2444